Title: From Benjamin Franklin to William Parsons, 15 December 1755
From: Franklin, Benjamin
To: Parsons, William


Dear Friend
Philada. Dec. 15. 1755
We receiv’d yours of the 13th. You will before this time have receiv’d the Arms and Ammunition, Blankets, &c. sent up for an intended Ranging Party; They may be made Use of for the Defence of your Town till we arrive. Capt. Trump, from Upper-Dublin, marches the Day after to-morrow with 50 Men to your Assistance. The Provisions for their Use go with them; so that they will not burthen you. Orders are gone to Capts. Aston and Wayne, to march also with their Companies immediately. They will remain on your Frontier two or three Months till they can be reliev’d by others. Mr. Hamilton and myself, set out on Thursday to visit you, erect Blockhouses in proper Places, &c. Think of suitable Officers for raising and commanding Men to be kept in the Province Pay, for Mr. Hamilton does not know the People your way; nor do I know who to recommend. He will bring some blank Commissions with him. I inclose you Twenty Pounds towards buying Meal and Meat for the poor Fugitives that take Refuge with you. Be of good Courage, and God guide you. Your [Friends] will never desert you. I am Yours affectionately
B Franklin
PS. Interest on the Bill 11s. 8d. is £20 11s. 8d.
 Addressed: Wm. Parsons Esquire / Easton / per Mr Jasper Scull
Endorsed: Mr. Franklin Decr. 15. 1755